Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
“determining target mode index information according to a preset synchronization information block burst set (SS burst set) mode, wherein the target mode index information indicates the preset SS burst set mode, and the target mode index information comprises information on a number of times that synchronization signal bursts (SS bursts) with a same band are transmitted within one duration of an SS burst set and a number of times that SS bursts with the same band are comprised within one duration of the SS burst set; storing the target mode index information in each synchronization information block (SS block) to acquire target synchronization information blocks to be transmitted; and periodically transmitting the target synchronization information blocks to user equipment in a target cell using high frequency beams; wherein each of the SS burst sets comprises a first preset number of synchronization signal bursts  that are periodically transmitted; and each of the SS bursts includes a second preset number of the target synchronization information blocks that are transmitted in a spatial sequence.”

Liu et al. US 20190058620 A1 [0038] or WO2018201491A1 [0037 & 0073]  teaches the synchronization signal block index related information may include at least one of the following: (1) the SS burst set number of the synchronization signal window group,  (2) the SS burst set number of the synchronization signal window within the SS burst set,  (3) the slot number in the SS burst,  (4) the SS block number in the slot,  (5) the SS block number in the burst set,  (6) the SS block number in the SS burst,  (7) the 

Frenger et al. US 20190289639 A1 in para. [0051] teaches a SS block reception may provide the UE with some information related to a SS block position within a SS burst set and include a SS block index ("SSBI"). In the case of beam sweeping, there may be a simple relation between the SSBI and a beam index associated with the SI Index. However, the prior art fails to teach the claim limitation cited above.

Luo US 20180242324 A1 in para. [0058] teaches the number of SS blocks n in an SS burst may vary. SS blocks may or may not be consecutive with respect to the corresponding SS block index. SS blocks within an SS burst may or may not be the same. One or multiple SS bursts make up an SS burst set. The periodicity (period P) of SS bursts and the number of SS bursts in an SS burst set may vary. The number of SS bursts within an SS burst set is finite. The transmission of SS burst sets may be periodic or aperiodic. However, the prior art fails to teach the claim limitation cited above.

Ko et al. US 20190200306 A1 in para. [0163] teaches (2) Dual index method: Using two types of indices (e.g., SS burst index, SS block index), indexing is performed per SS burst in one SS burst set, and then it is performed again per SS block in one SS burst (e.g., one time index that is specific to each SS-block within an SS-burst, and an SS burst index that is specific to each SS burst within an SS-burst set. SS burst index is common across SS blocks in each SS-burst). However, the prior art fails to teach the claim limitation cited above.

Chen et al. US 20180084593 A1 in para. [0245] teaches detecting the configuration index in an SS block, UE can determine those information contents corresponding to the SS block, SS burst and SS burst set. table 6A. However, the prior art fails to teach the claim limitation cited above. 

Li et al. US 20190349068 A1 in para. [0009] and FIG. 1, teaches one or more `SS block(s)` compose an ` SS burst`, and one or multiple `SS burst(s)` compose a `SS burst set`. The number of `SS block(s)` composing one ` SS burst set` is L in this example, where L is a positive integer. The number of SS bursts within one SS burst set is finite. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1-20 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/08/2021, with respect to Claim Objection have been fully considered and are persuasive.  The Claim Objection of claim 19 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468